EXHIBIT (10)(100)
 
FORM OF EXCHANGE AGREEMENT (SURRENDERED WARRANTS)
 
THIS EXCHANGE AGREEMENT (this “Exchange Agreement”), is dated as of February 21,
2013, by and between Attitude Drinks, Inc., a Delaware corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i) no
minimum and up to a maximum of $350,000, which includes the conversion of
existing indebtedness as described in Section 13 below, of principal amount
(“Principal Amount”) secured promissory notes of the Company (“New Note” or “New
Notes”), a form of which is annexed hereto as Exhibit A, convertible into shares
of the Company’s Common Stock, $0.00001 par value (the “Common Stock”) with
payment therefore (“Purchase Price”) will be made by Subscribers’ surrender to
the Company of the Company’s Common Stock Purchase Warrants (“Warrants”) issued
to the Subscribers as set forth on the signature page hereto, and all accrued
rights thereon, (the “Exchange”).  The New Notes and shares of Common Stock
issuable upon conversion of the New Notes (the “Conversion Shares”) are
collectively referred to herein as the “Securities”; and
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:
 
1.           Closing.  The “Closing Date” shall be the date that the New Notes
and Warrants are delivered to the respective parties.  Subject to the
satisfaction or waiver of the terms and conditions of this Exchange Agreement,
on the Closing Date, Subscribers shall purchase and the Company shall sell to
Subscribers the New Notes.
 
2.           Subscribers Representations and Warranties.  Each Subscriber for
itself only, hereby represents and warrants to and agrees with the Company that:
 
(a)           Organization and Standing of the Subscriber. Subscriber is duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b)           Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Exchange Agreement and to purchase the
Securities.  The execution, delivery and performance of this Exchange Agreement
by Subscriber and the consummation by Subscriber of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of Subscriber or its
Board of Directors or stockholders, if applicable, is required.  This Exchange
Agreement has been or will be duly authorized and executed and when delivered by
Subscriber will constitute valid and binding obligations of Subscriber,
enforceable against Subscriber in accordance with the terms thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts. The execution, delivery and performance of this
Exchange Agreement and the consummation by Subscriber of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of Subscriber’s charter documents, bylaws or other
organizational documents, if applicable, (ii) conflict with nor constitute a
default (or an event which with notice or lapse of time or both would become a
default) under any agreement to which Subscriber is a party, nor (iii) result in
a violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to Subscriber or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on Subscriber).  Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Exchange Agreement
nor to purchase the Securities in accordance with the terms hereof, provided
that for purposes of the representation made in this sentence, Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.
 
(d)           Information on Company.  Subscriber has been furnished with or has
had access at the EDGAR Website of the Commission to the Company’s Form 10-K
filed on July 13, 2012, for the Company’s fiscal year ended March 30, 2012, and
to the Company's other filings made with the Commission which are available at
the Edgar Website (hereinafter referred to collectively as the “Reports”).  In
addition, Subscriber may have received in writing from the Company such other
information concerning its operations, financial condition and other matters as
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors Subscriber deems material in deciding
on the advisability of investing in the Securities.
 
(e)           Information on Subscriber.  Subscriber is, and will be at the time
of the conversion of the New Notes, an “accredited investor”, as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Subscriber has the authority and is duly and legally qualified to
purchase and own the Securities.  Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.  The
Subscriber agrees to provide the Company with such information reasonably
required from time to time for the Company to comply with the Company’s
regulatory filing requirements.
 
(f)           Purchase of New Notes.  On the Closing Date, Subscriber will
purchase the New Notes as principal for its own account for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof.
 
(g)           Compliance with Securities Act.  Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  Subject to compliance with applicable
securities laws, the Subscriber may enter into lawful hedging transactions in
the course of hedging the position they assume and the Subscriber may also enter
into lawful short positions or other derivative transactions relating to the
Securities, or interests in the Securities, and deliver the Securities, or
interests in the Securities, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Securities, or
interests in the Securities, to third parties who in turn may dispose of these
Securities.  The immediately preceding sentence does not affect, mitigate or
impair any of the Subscriber’s representations, warranties and agreements of
this Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           Conversion Shares Legend.  The Securities shall bear the following
or similar legend:
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."
 
(i)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(j)           Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this Exchange
Agreement, Subscriber may transfer (without restriction and without the need for
an opinion of counsel) the Securities to its Affiliates (as defined below)
provided that each such Affiliate is an “accredited investor” under Regulation D
and such Affiliate agrees to be bound by the terms and conditions of this
Exchange Agreement. For the purposes of this Exchange Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity.  Affiliate includes each Subsidiary of the Company.  For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
(k)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(l)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.

 
 
 
3

--------------------------------------------------------------------------------

 
 
3.             Company Representations and Warranties.  The Company represents
and warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purposes of this Exchange Agreement, a “Material Adverse
Effect” shall mean a material adverse effect on the financial condition, results
of operations, prospects, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Exchange Agreement,
“Subsidiary” means, with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having ordinary voting power
to elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity, or
(B) is under the actual control of the Company.
 
(b)           Authority; Enforceability.  This Exchange Agreement, the New
Notes, and any other agreements delivered or required to be delivered together
with or pursuant to this Exchange Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and Subsidiaries, as the case may be, and are valid and
binding agreements of the Company and Subsidiaries, as the case may be,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity.  The Company and Subsidiaries, as the case may be,
have full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.
 
(c)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's shareholders is required for the execution by the Company of
the Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder have been unanimously
approved by the Company’s Board of Directors.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority in the world, including without
limitation, the United States, or elsewhere is required by the Company or any
Affiliate of the Company in connection with the consummation of the transactions
contemplated by this Exchange Agreement, except as would not otherwise have a
Material Adverse Effect or the consummation of any of the other agreements,
covenants or commitments of the Company or any Subsidiary contemplated by the
other Transaction Documents. Any such qualifications and filings will, in the
case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.
 
(d)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the New Notes, the issuance of the Conversion Shares upon
conversion of the New Notes, the New Notes and Conversion Shares will be duly
and validly issued, fully paid and non-assessable and if registered pursuant to
the 1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;
 
(iii)        will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities or debt of the Company;
 
(iv)        will not subject the holders thereof to personal liability by reason
of being such holders; and
 
(v)         assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are true and correct, will not result in a
violation of Section 5 under the 1933 Act.
 
(e)           No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Exchange Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Bulletin Board.  No prior offering will
impair the exemptions relied upon in the Exchange or the Company’s ability to
timely comply with its obligations hereunder.  Neither the Company nor any of
its Affiliates will take any action or suffer any inaction or conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities or that would impair the exemptions
relied upon in the Exchange or the Company’s ability to timely comply with its
obligations hereunder.
 
(f)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(g)           Dilution.  The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the New Notes is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other stockholders of the
Company or parties entitled to receive equity of the Company.
 
(h)           Investment Company.  Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.
 
(i)           Reporting Company/Shell Company.  The Company is subject to
reporting obligations pursuant to Section 15(d) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”).  Pursuant to the provisions of the 1934
Act, the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.  The
Company is not a “shell company” or “former shell company” as those terms are
employed in Rule 144 under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (h) (k) and (l) of
this Exchange Agreement, as same relate or could be applicable to each
Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all undertakings and obligations to act or
refrain from certain actions described in Section 9 shall relate, apply and
refer to the Company and Subsidiaries and their predecessors and successors.
 
(k)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(l)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
4.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  The New
Notes issued pursuant to this agreement tack, for Rule 144 purposes, to the
issue date of the Warrants.  On the Closing Date, the Company will provide an
opinion reasonably acceptable to the Subscribers from the Company’s legal
counsel opining on the availability of an exemption from registration under the
1933 Act as it relates to the offer and issuance of the Securities, the tacking
of the New Notes to the Warrants and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit B.  The
Company will provide, at the Company's expense, to the Subscribers, such other
legal opinions, if any, as are reasonably necessary in Subscribers’ opinion for
the issuance and resale of the New Notes and Conversion Shares pursuant to an
effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration.
 
5.1.           Conversion of New Notes.
 
(a)           Upon the conversion of a New Notes or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering an opinion of counsel to assure that the Company's
transfer agent shall issue stock certificates in the name of a Subscriber (or
its permitted nominee) or such other persons as designated by Subscriber and in
such denominations to be specified at conversion representing the number of
shares of Common Stock issuable upon such conversion.  The Company warrants that
no instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 2(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend indefinitely if such sale is intended
to be made in conformity with Rule 144(b)(1)(i) of the 1933 Act, provided that
Subscriber delivers reasonably requested representations in support of such
opinion.
 
(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its New Notes, interest, or part thereof by emailing,
telecopying or otherwise delivering a completed Notice of Conversion (a form of
which is annexed as Exhibit A to the Certificate of Designation of the New
Notes) to the Company via confirmed telecopier transmission or otherwise
pursuant to Section 13(a) of this Exchange Agreement.  Subscribers will not be
required to surrender the New Notes until the New Notes has been fully
converted.  Each date on which a Notice of Conversion is faxed or emailed to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the New Notes to Subscribers
via express courier for receipt by Subscribers within three (3) business days
after the Conversion Date (such fifth day being the “Delivery Date”).  In the
event the Conversion Shares are electronically transferable, then delivery of
the Shares must be made by electronic transfer provided request for such
electronic transfer has been made by the Subscribers.  A New Notes Certificate
representing the balance of the New Notes not so converted will be provided by
the Company to a Subscriber if requested by a Subscriber, provided such
Subscriber delivers the original New Notes Certificate to the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the New Notes, the amount of $100 per business day
after the Delivery Date for each $10,000 of New Notes stated value and dividends
(and proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.
 
5.2.           Maximum Conversion.  A Subscriber shall not be entitled to
convert on a Conversion Date that amount of the New Notes nor may the Company
make any payment including stated value, dividends, or liquidated or other
damages by delivery of Conversion Shares in connection with that number of
Conversion Shares which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by Subscriber and its Affiliates on a
Conversion Date or payment date, and (ii) the number of Conversion Shares
issuable upon the conversion of the New Notes with respect to which the
determination of this provision is being made on a calculation date, which would
result in beneficial ownership by Subscriber and its Affiliates of more than
4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date.  For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder.  Subject
to the foregoing, the Subscribers shall not be limited to aggregate conversions
of only 4.99% and aggregate conversions by the Subscribers may exceed 4.99%.  A
Subscriber may increase it ownership limitation to 9.99% upon 61 days notice to
the Company.  The Subscribers shall have the authority to determine whether the
restriction contained in this Section 7.2 will limit any conversion of a New
Notes and the extent such limitation applies and to which convertible or
exercisable instrument or part thereof such limitation applies.
 
5.3.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a New Notes or part thereof, the Company may not refuse
conversion based on any claim that such Subscriber or anyone associated or
affiliated with such Subscriber has not complied with Subscriber’s obligations
under the Transaction Documents, or for any other reason, unless, a final
non-appealable injunction from a court made on notice to Subscriber, restraining
and or enjoining conversion of all or part of such New Notes shall have been
sought and obtained by the Company and the Company has posted a surety bond for
the benefit of Subscriber equal to the greater of (i) 125% of the outstanding
principal and accrued but unpaid interest of the New Notes, and the aggregate
purchase price of the Conversion Shares which are sought to be subject to the
injunction, or (ii) the closing price of the Common Stock on the trading day
before the issue date of the injunction multiplied by the number of Conversion
Shares issuable upon conversion of the New Notes, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to Subscriber to the extent the judgment or
decision is in Subscriber’s favor.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4.           Buy-In.  In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscribers) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the New Notes for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of New Notes
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest.  Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.
 
6.              Subscribers’ Legal Fees.  The Company shall pay to Grushko &
Mittman, P.C., an aggregate cash fee of $______ (“Legal Fees”) as reimbursement
for services rendered in connection with the transactions described in the
Transaction Documents and in connection with the Offering. Grushko & Mittman,
P.C. will be reimbursed at Closing by the Company for all lien searches, filing
fees, and reasonable printing and shipping costs for the closing statements to
be delivered to Subscribers.
 
7.              Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(h), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and only if
at least two business days prior notice of such instruction is given to the
Subscribers.
 
(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares upon such national securities
exchange, or automated quotation system upon which the Company’s Common Stock is
quoted or listed and upon which such Conversion Shares are or become eligible
for quotation or listing (subject to official notice of issuance) and shall
maintain same so long as any New Notes is outstanding.  The Company will
maintain the quotation or listing of its Common Stock on the American Stock
Exchange, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global Select
Market, Bulletin Board, or New York Stock Exchange (whichever of the foregoing
is at the time the principal trading exchange or market for the Common Stock
(the “Principal Market”), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. Subject to the limitation set forth in Section
9(h), the Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market.  As of the date of this Exchange
Agreement and the Closing Date, the Bulletin Board is the Principal Market.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Exchange
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.
 
(d)           Filing Requirements.  From the date of this Exchange Agreement and
until the last to occur of all the New Notes or Conversion Shares have been
resold or transferred by the Subscribers pursuant to a registration statement or
pursuant to Rule 144(b)(1)(i) (the date of such latest occurrence being the “End
Date”), the Company will (A) cause its Common Stock to continue to be registered
under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with
its reporting and filing obligations under the 1934 Act, and (C) voluntarily
comply with all reporting requirements that are applicable to an issuer with a
class of shares registered pursuant to Section 12(g) of the 1934 Act, if the
Company is not subject to such reporting requirements.  The Company will use its
best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscribers promptly after such
filing.
 
(e)           Reservation.  Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the New Notes
including dividends that would accrue thereon through the End Date (“Required
Reservation”).  Failure to have sufficient shares reserved pursuant to this
Section 7(e) at any time shall be a material default of the Company’s
obligations under this Exchange Agreement.  Without waiving the foregoing
requirement, if at any time New Notes is owned by the Subscribers the Company
has reserved on behalf of the Subscribers less than 125% of the amount necessary
for full conversion of the outstanding New Notes and dividends at the conversion
price in effect on every such date (“Minimum Required Reservation”), the Company
will promptly reserve the Minimum Required Reservation, or if there are
insufficient authorized and available shares of Common Stock to do so, the
Company will take all action necessary to increase its authorized capital to be
able to fully satisfy its reservation requirements hereunder, including the
filing of a preliminary proxy with the Commission not later than fifteen
business days after the first day the Company has reserved less than the Minimum
Required Reservation.  The Company agrees to provide notice to the Subscribers
not later than three days after the date the Company has less than the Minimum
Required Reservation reserved on behalf of the Subscribers.
 
(f)           DTC Program.  At all times that New Notes is outstanding or
issuable, the Company will take such steps as are necessary for the Conversion
Shares to be delivered electronically to a participant in the Depository Trust
Company Automated Securities Transfer Program.  In the event that there is a
chill on delivery of shares via the Depository Trust Company Automated
Securities Transfer Program, the Company shall immediately and in any event no
less than one day after such chill is announced, inform the Subscribers of such
chill.
 
(g)           Confidentiality/Public Announcement.  From the date of this
Exchange Agreement and until the End Date, the Company agrees that except in
connection with a Form 8-K, Form 10-K, Form 10-Q and a registration statement or
statements which include the Securities for registration with the Commission or
in correspondence with the Commission regarding same or in respect to a stock
exchange listing, it will not disclose publicly or privately the identity of the
Subscribers unless expressly agreed to in writing by Subscribers or only to the
extent required by law and then only upon not less than three days prior notice
to Subscribers.  In any event and subject to the foregoing, the Company
undertakes to file a Form 8-K describing the Exchange not later than the fourth
(4th) business day after the Closing Date.  Prior to the filing date of such
Form 8-K, a draft in the final form will be provided to Subscribers for
Subscribers’ review and approval.  In the Form 8-K, the Company will
specifically disclose the amount of Common Stock outstanding immediately after
the Closing.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while Securities are held by Purchases, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that such Subscriber elects not to receive
such information.  In such case, the Company will not deliver such information
to any such Subscriber.  In the absence of any such indication, Subscribers
shall be allowed to presume that all matters relating to such notice and
information do not constitute material, nonpublic information relating to the
Company or Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
           (h)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and exhibits to
this Exchange Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(g) above, neither it nor any other person acting on its behalf will at any
time provide Subscribers or their agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto Subscribers shall have agreed in writing to accept such
information.  The Company understands and confirms that Subscribers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
(i)           Negative Covenants.  So long as New Notes is outstanding, without
the Consent of the Subscribers, the Company and its officers and directors will
not and will not permit any of its Subsidiaries to directly or indirectly:
 
(i)          amend its Articles, bylaws or its charter documents so as to
materially and adversely affect any rights of the Subscribers;
 
(ii)         repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, New Notes, or other equity securities other than to the extent permitted
or required under the Transaction Documents;
 
(iii)        prepay or redeem any financing related debt or past due obligations
or securities, or past due obligations (except with respect to vendor
obligations, or any such obligations which in management’s good faith,
reasonable judgment must be repaid to avoid disruption of the Company’s
businesses);
 
(iv)        liquidate, merger, consolidate, nor sell a substantial amount of its
assets with or to any other entity, except for a migratory merger with a
wholly-owned subsidiary, result of which does not change the relative ownership
or rights of the holders of the Securities and Common Stock.
 
8.             Covenants of the Company Regarding Indemnification.
 
(a)           Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend the Subscribers, the Subscribers’ officers, directors,
agents, counsel, Affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Subscribers or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Exchange Agreement or in any
Exhibit attached hereto in any Transaction Document, or other agreement
delivered pursuant hereto or in connection herewith, now or after the date
hereof; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Indemnification Procedures.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 10(b) and shall only relieve it from any liability which it may have to
such indemnified party under this Section 10(b), except and only if and to the
extent the indemnifying party is prejudiced by such omission. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such indemnified
party, and, after notice from the indemnifying party to such indemnified party
of its election so to assume and undertake the defense thereof, the indemnifying
party shall not be liable to such indemnified party under this Section 10(b) for
any legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected, provided, however, that, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnifying party shall have reasonably concluded that there may be
reasonable defenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
9.             Unlegended Shares and 144 Sales.
 
(a)           Delivery of Unlegended Shares.  Within five (5) business days
(such fifth business day being the “Unlegended Shares Delivery Date”) after the
day on which the Company has received (i) a notice that Conversion Shares or any
other Common Stock held by Subscribers has been sold pursuant to a registration
statement or Rule 144 under the 1933 Act, (ii) a representation that the
prospectus delivery requirements, or the requirements of Rule 144, as applicable
and if required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the
Subscribers and, if required, Subscribers’ broker regarding compliance with the
requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscribers) an appropriate instruction and opinion of
such counsel, directing the delivery of shares of Common Stock without any
legends including the legend set forth in Section 4(h) above (the “Unlegended
Shares”); and (z) cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the submitted Common Stock certificate, if any, to the Subscribers at the
address specified in the notice of sale, via express courier, by electronic
transfer or otherwise on or before the Unlegended Shares Delivery Date.
 
(b)           DWAC.  In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscriber, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscribers’ prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Late Delivery of Unlegended Shares.  The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscribes.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
105% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.
 
(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11, the Company may not
refuse to deliver Unlegended Shares based on any claim that Subscriber or anyone
associated or affiliated with Subscriber has not complied with Subscriber’s
obligations under the Transaction Documents, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such Unlegended Shares shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of Subscriber in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Common Stock which is subject to the injunction
or temporary restraining order, (ii) the closing price of the Common Stock on
the trading day before the issue date of the injunction multiplied by the number
of Unlegended Shares to be subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to Subscriber to the extent Subscriber
obtains judgment in Subscriber’s favor.
 
(e)           Buy-In.  In addition to any other rights available to Subscribers,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber’s purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest.  The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           144 Default.  At any time commencing six months after the Closing
Date, in the event the Subscribers are not permitted to sell any of the
Conversion Shares without any restrictive legend or if such sales are permitted
but subject to volume limitations or further restrictions on resale as a result
of the unavailability to Subscribers of Rule 144(b)(1)(i) under the 1933 Act or
any successor rule (a “144 Default”), for any reason including but not limited
to failure by the Company to file quarterly, annual or any other filings
required to be made by the Company by the required filing dates, or the
Company’s failure to make information publicly available which would allow
Subscribers’ reliance on Rule 144 in connection with sales of Conversion Shares,
except due to a change in current applicable securities laws or because the
Subscriber is an Affiliate (as defined under Rule 144) of the Company, then the
Company shall pay Subscribers as liquidated damages and not as a penalty for
each thirty days (or such lesser pro-rata amount for any period less than thirty
days) an amount equal to one percent (1%) of the purchase price of the
Conversion Shares subject to such 144 Default.  Liquidated Damages shall not be
payable pursuant to this Section 11(f) in connection with Shares for such times
as such Shares may be sold by the holder thereof without any legend or volume or
other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant
to an effective registration statement.
 
10.           Other Agreements; Waiver.
 
(a)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) would or could result in the issuance of an
amount of Common Stock of the Company that would exceed the maximum amount that
may be issued to a Subscriber calculated in the manner described in Section 7.2
of this Exchange Agreement, then upon payment, if any such payment is required,
the issuance of such additional shares of Common Stock of the Company
to  Subscriber will be deferred in whole or in part until such time
as  Subscriber is able to beneficially own such Common Stock without exceeding
the applicable maximum amount set forth calculated in the manner described in
Section 7.2 of this Exchange Agreement and  Subscriber notifies the Company
accordingly.
 
(b)           Waiver.  Provided no other person has a security that the
conversion or purchase price is reduced as a result of the issuance of New Notes
pursuant to this Exchange Agreement and solely in connection solely with the
issuance of the New Notes pursuant to this Exchange Agreement, the Subscribers
waives the “ratchet” adjustment on all securities of the Company beneficially
owned by the Subscribers and directly or indirectly convertible into or
exercisable for shares of Common Stock that would result from a claim that the
issuance of New Notes pursuant to this Exchange Agreement or substantially
similar and contemporaneous exchange agreements with other holders of Warrants
represents a sale of Common Stock or Common Stock equivalents at a price lower
than the conversion or exercise price on such securities.
 
11.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Attitude Drinks Inc.,
712 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408, Attn: Roy
Warren, CEO and President, facsimile: (561) 799-5039, with a copy by facsimile
only to: ________, _______________, Attn: _____, Esq., facsimile: (___)
___-____, and (ii) if to the Subscribers, to: the address and fax number
indicated on the Signature page hereto, with an additional copy by fax only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.
 
 
13

--------------------------------------------------------------------------------

 
 
 (b)           Entire Agreement; Assignment.  This Exchange Agreement and other
documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties.  Neither the Company nor the
Subscribers has relied on any representations not contained or referred to in
this Exchange Agreement and the documents delivered herewith.  No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscribers.
 
(c)           Counterparts/Execution.  This Exchange Agreement may be executed
in any number of counterparts and by the different signatories hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Exchange Agreement may be executed by facsimile signature and
delivered by electronic transmission.
 
(d)           Law Governing this Exchange Agreement.  This Exchange Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of laws.  References in the
Transaction Documents to laws, rules, regulations and forms shall also include
successors to and functionally equivalent replacements of such laws, rules,
regulations and forms.  A successor rule to Rule 144(b)(1)(i) shall include any
rule that would be available to a non-Affiliate of the Company for the sale of
Common Stock not subject to volume restrictions and after a six month holding
period.  Any action brought by either party against the other concerning the
transactions contemplated by this Exchange Agreement shall be brought only in
the state courts of New York or in the federal courts located in the state and
county of New York.  The parties to this Exchange Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The parties executing this Exchange Agreement and
other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury.  The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs.  In the event that any provision of this Exchange Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Exchange
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Exchange
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Exchange Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Exchange
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.  Subject to Section 13(d) hereof, the Company and each
Subscribers hereby irrevocably waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)            Damages.  In the event the Subscribers is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscribers may elect to receive the greater of actual damages or such
liquidated damages.  In the event the Subscribers is granted rights under
different sections of the Transaction Documents relating to the same subject
matter or which may be exercised contemporaneously, or pursuant to which damages
or remedies are different, Subscriber is granted the right in Subscriber’s
absolute discretion to proceed under such section as Subscriber elects.
 
(g)           Calendar Days.  All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(h)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Exchange Agreement have been inserted only for
the purposes of convenience; such captions are not a part of this Exchange
Agreement and shall not be deemed in any manner to modify, explain, enlarge or
restrict any of the provisions of this Exchange Agreement.
 
(i)             Severability.  In the event that any term or provision of this
Exchange Agreement shall be finally determined to be superseded, invalid,
illegal or otherwise unenforceable pursuant to applicable law by an authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability: (i) by or before that authority
of the remaining terms and provisions of this Exchange Agreement, which shall be
enforced as if the unenforceable term or provision were deleted, or (ii) by or
before any other authority of any of the terms and provisions of this Exchange
Agreement.
 
(k)            Maximum Liability.  In no event shall the liability of the
Subscribers or permitted successor hereunder or under any Transaction Document
or other agreement delivered in connection herewith be greater in amount than
the dollar amount of the net proceeds actually received by Subscribers or
successor upon the sale of Conversion Shares.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
15

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
ATTITUDE DRINKS, INC.
a Delaware corporation
         
 
By:         Name: Roy Warren       Title: Chief Executive Officer            
Dated:  February 21, 2013
 

 
  SUBSCRIBER
Warrants being exchanged
  New Notes
  Name of Subscriber:
 
  ______________________________________
 
  Address: _______________________________
 
  ______________________________________
 
  Fax No.: ________________________________
 
  Taxpayer ID# (if applicable): ________________
 
  ______________________________________
  (Signature)
  By:
 
   

 
 
16

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A                Form of New Note (see Exhibit (10)(101) for form of
note           
 
Exhibit B                 Form of Legal Opinion (not included)
 
Schedule 1             List of Subscribers
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
SUBSCRIBER
 
WARRANTS BEING EXCHANGED
   
SHARES OF NEW NOTES
               
Alpha Capital Anstaldt
    42,301,528     $ 69,671  
Whalehaven Capital Fun Limited
    60,694,749     $ 99,967  
Monarch Capital Fund Ltd.
    303,003     $ 499  
Smivel LLC
    151,052     $ 249  
Centaurian Fund
    511,509     $ 842  
Naomi Klissman
    8,333,333     $ 13,725  
PHD Capital
    3,973,510     $ 6,545  
Schlomo & Rochel Rifkind
    21,336,317     $ 35,142  
David M. Lamplough
    2,500,000     $ 4,118  
PSM Holdings
    2,528,772     $ 4,165  
Emmy Cutler
    1,250,000     $ 2,059  
J & N Invest LLC
    24,238,411     $ 39,922  
Joe & Sue Maya
    2,500,000     $ 4,118  
Linda R. Iennaco
    1,986,755     $ 3,272  
Seth Farbman
    4,155,629     $ 6,845  
Ramshead Holding Ltd.
    9,486,755     $ 15,625  
Jody Eisenman
    22,500,000     $ 37,059  
Louis Goldberg
    2,500,000     $ 4,118  
Jan Veryke
    1,250,000     $ 2,059  
Totals
    212,501,323     $ 350,000  

 
 
18

--------------------------------------------------------------------------------